Citation Nr: 0734091	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1953 to 
March 1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.




FINDING OF FACT

By a June 2007 written statement signed by the veteran's 
authorized representative, the veteran requested withdrawal 
of his claims on appeal.  



CONCLUSION OF LAW

Because the veteran has withdrawn his appeal of the claim of 
entitlement to service connection for bilateral hearing loss, 
the Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

By a June 2007 statement signed by the veteran's authorized 
representative, and received by facsimile transmission in 
June 2007, and received again in October 2007 (a duplicate 
copy), the veteran requested withdrawal of all his claims on 
appeal due to his having been awarded a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  

Thus, because the veteran has withdrawn his appealed claim of 
entitlement to service connection for bilateral hearing loss, 
there remain no allegations of errors of fact or law for 
appellate consideration as to that claim.  Accordingly, the 
Board does not have jurisdiction to review the claim, and the 
claim must therefore be dismissed, without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).


ORDER

The appeal of the claim of entitlement to service connection 
for bilateral hearing loss is dismissed. 


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


